Citation Nr: 9902320	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active naval service from September 1966 to 
January 1970.  This matter comes to the Board of Veterans 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Portland Regional Office (RO) July 1998 rating decision which 
denied increased evaluations for bilateral hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  The most recent VA audiological evaluation shows that the 
veteran has no worse than level I hearing in his right ear 
and level I hearing in the left ear.

2.  He has persistent tinnitus as a result of acoustic trauma 
sustained from exposure to gunfire in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1998).

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.87a, Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims for increased evaluations for his 
service-connected bilateral hearing loss and tinnitus are 
well grounded pursuant to 38 U.S.C.A. § 5107(a) as they are 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contentions concerning the severity of his bilateral hearing 
loss and tinnitus (within the competence of a lay party to 
report) are sufficient to conclude that his claims are well 
grounded.  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests.  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100-6110 (1998).

The veteran contends that his bilateral hearing loss is more 
disabling than the noncompensable evaluation reflects, 
thereby warranting an increased evaluation.

A review of the record reveals that, by June 1976 rating 
decision, the RO granted service connection for the veterans 
bilateral hearing loss, and assigned a it noncompensable 
disability evaluation.  The RO based this rating 
determination on the veterans service medical records; two 
letters, dated in April 1976, from F. Cooksley, D.O.; 
statements, received in April 1976, from two of the veterans 
friends; and a June 1976 VA audiological evaluation report.

In November 1978, the veteran submitted a copy of an 
audiological evaluation report, dated earlier that month, 
from J. Keirnan M.D.  However, as Dr. Keirnans report does 
not include an interpretation of the raw audiometric results 
or controlled speech discrimination test results, the report 
was unusable by VA to determine the propriety of the rating 
assigned his bilateral hearing disability pursuant to 
Diagnostic Code 6100.  Instead, Dr. Keirnan only indicated 
that the veteran was a candidate for a hearing aid.

As a result, the VA scheduled the veteran for an audiometric 
examination.  On January 1979 VA audiometric evaluation, 
auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 0, 25, 50, and 55, respectively, averaging 33 decibels 
in the right ear, and 5, 20, 40, and 45, respectively, 
averaging 28 decibels in the left ear.  Speech discrimination 
was 98 percent correct, bilaterally.  This equates to level I 
hearing in the right ear and level I hearing in the left ear.  
The veteran was diagnosed as having sensorineural deafness 
due to acoustic trauma from gunfire history and tinnitus 
aurium, constant.

On August 1988 VA audiological evaluation, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 
35, 55, and 80, respectively, averaging 43 decibels in the 
right ear, and 0, 25, 50, and 55, respectively, averaging 33 
decibels in the left ear.  Speech discrimination was 80 
percent correct in the right ear and 88 percent correct in 
the left ear.  This equates to level III hearing in the right 
ear and level II left ear hearing, corresponding to a 
noncompensable disability rating.  The examiner noted that 
the veteran had moderate to severe high frequency 
sensorineural hearing loss of the right ear, and mild to 
moderate high frequency sensorineural hearing loss of the 
left ear.

Based on his new claim for increased rating, a VA 
audiological evaluation was conducted in July 1998 at which 
time auditory thresholds at 1,000, 2,000, 3,000, and 4,000 
Hertz were 5, 40, 60, and 75, respectively, averaging 45 
decibels in the right ear, and 10, 45, 50, and 55, 
respectively, averaging 40 decibels in the left ear.  Speech 
discrimination was 92 percent correct, bilaterally.  This 
equates to level I hearing in the right ear and level I 
hearing in the left ear.  The veteran described difficulty 
understanding daily speech, including telephone and 
television, and indicated that his tinnitus interfered with 
sleep.  The examiner noted that the veteran had normal 
sloping to mild, mid and severe high frequency sensorineural 
hearing loss of the right ear, and normal sloping to moderate 
mid and moderate-severe high frequency sensorineural hearing 
loss of the left ear.

The most current medical evidence demonstrates that a 
compensable evaluation for the veterans bilateral hearing 
loss is not warranted.  The most recent average pure tone 
threshold readings along with the speech recognition testing 
scores demonstrate that he has no worse than level I hearing 
in the right ear and level I hearing in the left ear.  As 
such, the schedular criteria for a compensable evaluation for 
bilateral hearing loss are not met under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

While the Board does not minimize the difficulty the veteran 
may be encountering as a result of his service-connected 
bilateral hearing loss, his current hearing loss is not shown 
to be of sufficient severity to warrant the assignment of a 
compensable evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

II.  Tinnitus

Persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma, is evaluated as 10 percent disabling.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.

The veteran contends that the severity of his tinnitus has 
increased and is more disabling than a 10 percent rating 
reflects.  He maintains that an increased evaluation is thus 
warranted for his service-connected tinnitus.

By June 1976 rating decision, the RO granted service 
connection for tinnitus, and assigned it a 10 percent 
disability evaluation.  No higher schedular rating is 
available under the applicable rating schedule.  Id.

As such, the Board has considered the provisions of 38 C.F.R. 
§ 3.321 as did the RO, previously.  However, there is no 
evidence indicating that the veterans tinnitus presents an 
exceptional case or unusual disability picture producing 
marked interference with his ability to maintain employment 
or that he has been hospitalized frequently for treatment of 
this disability.  Under these circumstances, the Board finds 
that the impairment resulting from his tinnitus is adequately 
compensated by the 10 percent rating, currently assigned, and 
the circumstances of this case do not seem to rise to the 
level to support entitlement to a higher disability rating 
under 38 C.F.R. § 3.321.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  
Supp. 1998), a decision of the Board granting less than the 
complete benefit, or benefits, sought on appeal is appealable 
to the U.S. Court of Veterans Appeals within 120 days from 
the date of mailing of notice of the decision, provided that 
a Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board.
- 2 -
